Title: [Diary entry: 11 May 1791]
From: Washington, George
To: 

Wednesday 11th. After an early breakfast at Mr. Smiths we road 20 Miles to a place called Pokitellico, where a dinner was provided by the Parishoners of Prince William for my reception; and an Address from them was presented and answered. After dinner we proceeded 16 Miles farther to Judge Haywards w[h]ere we lodged, &, as also at Mr. Smiths were kindly and hospitably entertained. My going to Colo. Washingtons is to be ascribed to motives of friendship & relationship; but to Mr. Smiths & Judge Haywards to those of necessity; their being no public houses on the Road and my distance to get to these private ones increased at least 10 or 12 miles between Charleston and Savanna. 